187 F.2d 9
STURGEONv.UNITED STATES.
No. 13173.
United States Court of Appeals Fifth Circuit.
February 7, 1951.

Field V. Gremillion, Alexandria, La., for appellant.
Harvey L. Carey, U. S. Atty., Wm. J. Fleniken, Asst. U. S. Atty., Shreveport, La., for appellee.
Before HUTCHESON, Chief Judge, and HOLMES and RUSSELL, Circuit Judges.
PER CURIAM.


1
Appealing from an order denying defendant's motion, under Section 2255, Title 28 U.S.C.A., to vacate and set aside his sentence, defendant is here insisting that the judgment of denial was erroneously entered and should be reversed. We do not think so.


2
The record shows: that the district judge gave the defendant full and complete opportunity to be heard in person and by counsel; and that, upon a record fully supporting his findings, he found adversely to the claims of the motion.


3
It is clear, therefore, that the appeal is without merit and that the judgment should be affirmed.


4
Affirmed.